DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 10 be found allowable, claims 11-13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this case, the limitation of “the vacuumized pressure inside the product packaging at sea level is below 10 psi”, which is included 5 psi, 2 psi, and 1 psi.
Applicant is advised that should claim 2 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this case, the limitation of “wherein the signal is a wireless signal”, wherein the Claim 2, the limitation of “The theft-proof packaging system of claim 1, including a passive RFID tag located within the compartment”, which RFID tag inherently comprises wireless signal.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, and 18 of U.S. Patent No. 10,902,709 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the same inventive scope is claimed as shown in the table listed below:
Application #17/156,668

1. A theft-proof packaging system, comprising: a product package including a compartment configured to encapsulate a product, wherein the compartment is in a non-surrounding environmental state, the non-surrounding environmental state being either pneumatically pressurized above a surrounding environment or pneumatically vacuumized below the surrounding environment; a pressure sensor assembly, comprising: a pressure sensor located at least partially inside the compartment; a power source; and a transmitter electrically connectable to the power source by the pressure sensor, wherein the transmitter is configured to send a signal; wherein the pressure sensor comprises a switch, the switch configured to disconnect and connect the power source to the transmitter, wherein the switch is configured to disconnect the power source from the transmitter in the presence of the non-surrounding environmental state inside the compartment and the switch is configured to connect the power source to the transmitter when the compartment equalizes to the surrounding environment; a receiving unit located outside the compartment of the product package and disposed remote from the product package, the receiving unit comprising: a receiver configured to receive the signal from the transmitter; and an alarm electrically connected to the receiver; wherein the pressure sensor assembly is configured to detect a change inside the compartment from the non-surrounding environmental state to the surrounding environment and then send the signal to the receiving unit activating the alarm.

2. The theft-proof packaging system of claim 1, including a passive RFID tag located within the compartment, the passive RFID tag configured to be detected when it passes through a walk-through scanner and activating a second alarm associated with the walk-through scanner.

3. The theft-proof packaging system of claim 1, wherein the compartment is a clear plastic compartment showing the product encapsulated therein.

4. The theft-proof packaging system of claim 1, wherein the power source is a battery.

14. The theft-proof packaging system of claim 1, wherein the signal is a wireless signal.
US Patent #10,902,709
1. A theft-proof packaging system, comprising: a product package including a compartment configured to encapsulate a product, wherein the compartment is pneumatically vacuumized below a surrounding environment, and wherein the compartment is a clear plastic compartment showing the product encapsulated therein; a pressure sensor assembly located within the compartment, the pressure sensor assembly comprising: a pressure sensor; a power source electrically connected to the pressure sensor, wherein the power source is a battery; and a transmitter electrically connected to the power source, wherein the transmitter is configured to send a signal; a receiving unit located outside the compartment of the product package and disposed remote from the product package, the receiving unit comprising: a receiver configured to receive the signal from the transmitter; an alarm electrically coupled to the receiver; wherein the pressure sensor assembly is configured to detect a change in pressure inside the compartment and then send the signal to the receiving unit activating the alarm; and a passive RFID tag located within the compartment, the passive RFID tag configured to be detected when it passes through a walk-through scanner and activating a second alarm associated with the walk-through scanner.
5. The theft-proof packaging system of claim 1, wherein the alarm comprises a light and/or a speaker configured to produce an audible sound.
2. The theft-proof packaging system of claim 1, wherein the alarm comprises a light.

3. The theft-proof packaging system of claim 1, wherein the alarm comprises a speaker configured to produce an audible sound.
6. The theft-proof packaging system of claim 1, wherein the alarm sends an alarm signal to an operator, the alarm signal comprising a text message, an email, a phone message, and/or a paging message.
4. The theft-proof packaging system of claim 1, wherein the alarm sends an alarm signal to an operator, the alarm signal comprising a text message, an email, a phone message, and/or a paging message.
7. The theft-proof packaging system of claim 1, including an air pressure valve disposed within a surface of the compartment.
5. The theft-proof packaging system of claim 1, including an air pressure valve disposed within a surface of the compartment.
8. The theft-proof packaging system of claim 1, wherein the switch comprises a pressure sensing bias, the bias configured to be overcome by the surrounding environment in the compartment and configured to not be overcome by the non-surrounding environmental state in the compartment.
8. The theft-proof packaging system of claim 1, wherein the pressure sensor comprises a switch, where the switch is open in the presence of the pneumatic vacuum inside the compartment and the switch is closed when the pneumatic vacuum inside the compartment is released.
9. The theft-proof packaging system of claim 1, wherein a portion of the switch is in fluid communication with the inside of the compartment and an opposite portion of the switch is in fluid communication with the surrounding environment.
7. The theft-proof packaging system of claim 1, wherein a portion of the pressure sensor assembly is in fluid communication with the inside of the compartment and an opposite portion of the pressure sensor assembly is in fluid communication with the surrounding environment.
10. The theft-proof packaging system of claim 1, wherein, when the non-surrounding environmental state in the compartment is pneumatically vacuumized below the surrounding environment, the vacuumized pressure inside the product packaging at sea level is below 10 psi.
9. The theft-proof packaging system of claim 1, wherein the vacuumized pressure inside the product packaging at sea level is below 10 psi.
11. The theft-proof packaging system of claim 1, wherein, when the non-surrounding environmental state in the compartment is pneumatically vacuumized below the surrounding environment, the vacuumized pressure inside the product packaging at sea level is below 5 psi.
10. The theft-proof packaging system of claim 1, wherein the vacuumized pressure inside the product packaging at sea level is below 5 psi.
12. The theft-proof packaging system of claim 1, wherein, when the non-surrounding environmental state in the compartment is pneumatically vacuumized below the surrounding environment, the vacuumized pressure inside the product packaging at sea level is below 2 psi.
11. The theft-proof packaging system of claim 1, wherein the vacuumized pressure inside the product packaging at sea level is below 2 psi.
13. The theft-proof packaging system of claim 1, wherein, when the non-surrounding environmental state in the compartment is pneumatically vacuumized below the surrounding environment, the vacuumized pressure inside the product packaging at sea level is below 1 psi.
12. The theft-proof packaging system of claim 1, wherein the vacuumized pressure inside the product packaging at sea level is below 1 psi.
15. A theft-proof packaging system, comprising: a product package including a compartment configured to encapsulate a product, wherein the compartment is in a non-surrounding environmental state, the non-surrounding environmental state being either pneumatically pressurized above a surrounding environment or pneumatically vacuumized below the surrounding environment; a pressure sensor assembly, comprising: a pressure sensor located at least partially inside the compartment; a power source, wherein the power source is a battery; and a transmitter electrically connectable to the power source by the pressure sensor, wherein the transmitter is configured to send a wireless signal; wherein the pressure sensor comprises a switch, the switch configured to disconnect and connect the power source to the transmitter, wherein the switch is configured to disconnect the power source from the transmitter in the presence of the non-surrounding environmental state inside the compartment and the switch is configured to connect the power source to the transmitter when the compartment equalizes to the surrounding environment; a receiving unit located outside the compartment of the product package and disposed remote from the product package, the receiving unit comprising: a receiver configured to receive the wireless signal from the transmitter; and an alarm electrically connected to the receiver; wherein the pressure sensor assembly is configured to detect a change inside the compartment from the non-surrounding environmental state to the surrounding environment and then send the wireless signal to the receiving unit activating the alarm; and a passive RFID tag located within the compartment, the passive RFID tag configured to be detected when it passes through a walk-through scanner and activating a second alarm associated with the walk-through scanner.
13. A theft-proof packaging system, comprising: a product package including a clear plastic compartment configured to encapsulate and show a product therein, wherein the compartment is pneumatically vacuumized below a surrounding environment; a pressure sensor assembly in pneumatic communication with the compartment, the pressure sensor assembly comprising: a pressure sensor, wherein the pressure sensor comprises a switch, where the switch is in one state in the presence of the pneumatic vacuum inside the compartment and the switch is in a second state when the pneumatic vacuum inside the compartment is released; a battery electrically connected to the pressure sensor; and a transmitter electrically connected to the power source, wherein the transmitter is configured to send a signal; a receiving unit located outside the compartment of the product package and disposed remote from the product package, the receiving unit comprising: a receiver configured to receive the signal from the transmitter; an alarm electrically coupled to the receiver; a passive RFID tag in pneumatic communication with the compartment; wherein the pressure sensor assembly is configured to detect a change in pressure inside the compartment and then send the signal to the receiving unit activating the alarm; and wherein the passive RFID tag is configured to be detected when it passes through a walk-through scanner thereby activating a second alarm, the second alarm associated with the walk-through scanner.
16. A theft-proof packaging system, comprising: a product package including a compartment configured to encapsulate a product, wherein the compartment is in a non-surrounding environmental state, the non-surrounding environmental state being either pneumatically pressurized above a surrounding environment or pneumatically vacuumized below the surrounding environment, and wherein the compartment is a clear plastic compartment showing the product encapsulated therein; a pressure sensor assembly, comprising: a pressure sensor located at least partially inside the compartment; a power source, wherein the power source is a battery; and a transmitter electrically connectable to the power source by the pressure sensor, wherein the transmitter is configured to send a wireless signal; wherein the pressure sensor comprises a switch, the switch configured to disconnect and connect the power source to the transmitter, wherein the switch is configured to disconnect the power source from the transmitter in the presence of the non-surrounding environmental state inside the compartment and the switch is configured to connect the power source to the transmitter when the compartment equalizes to the surrounding environment; a receiving unit located outside the compartment of the product package and disposed remote from the product package, the receiving unit comprising: a receiver configured to receive the wireless signal from the transmitter; and an alarm electrically connected to the receiver; wherein the pressure sensor assembly is configured to detect a change inside the compartment from the non-surrounding environmental state to the surrounding environment and then send the wireless signal to the receiving unit activating the alarm; and a passive RFID tag located within the compartment, the passive RFID tag configured to be detected when it passes through a walk-through scanner and activating a second alarm associated with the walk-through scanner.
18. A theft-proof packaging system, comprising: a product package including a clear plastic compartment configured to show and encapsulate a product therein, wherein the compartment is pneumatically vacuumized below a surrounding environment, wherein the vacuumized pressure inside the product packaging at sea level is below 10 psi; a pressure sensor assembly in pneumatic communication with the compartment, the pressure sensor assembly comprising: a pressure sensor, wherein the pressure sensor comprises a switch, where the switch is open in the presence of the pneumatic pressure inside the compartment and the switch is closed when the pneumatic pressure inside the compartment is released; a battery electrically connected to the pressure sensor; and a transmitter electrically connected to the power source, wherein the transmitter is configured to send a signal; a receiving unit located outside the compartment of the product package and disposed remote from the product package, the receiving unit comprising: a receiver configured to receive the signal from the transmitter; an alarm electrically coupled to the receiver; a passive RFID tag in pneumatic communication with the compartment; wherein the pressure sensor assembly is configured to detect a change in pressure inside the compartment and then send the signal to the receiving unit activating the alarm; and wherein the passive RFID tag is configured to be detected when it passes through a walk-through scanner thereby activating a second alarm associated with the walk-through scanner.


Claims 1-9, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,227,764 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the same inventive scope is claimed as shown in the table listed below:
Application #17/156,668

1. A theft-proof packaging system, comprising: a product package including a compartment configured to encapsulate a product, wherein the compartment is in a non-surrounding environmental state, the non-surrounding environmental state being either pneumatically pressurized above a surrounding environment or pneumatically vacuumized below the surrounding environment; a pressure sensor assembly, comprising: a pressure sensor located at least partially inside the compartment; a power source; and a transmitter electrically connectable to the power source by the pressure sensor, wherein the transmitter is configured to send a signal; wherein the pressure sensor comprises a switch, the switch configured to disconnect and connect the power source to the transmitter, wherein the switch is configured to disconnect the power source from the transmitter in the presence of the non-surrounding environmental state inside the compartment and the switch is configured to connect the power source to the transmitter when the compartment equalizes to the surrounding environment; a receiving unit located outside the compartment of the product package and disposed remote from the product package, the receiving unit comprising: a receiver configured to receive the signal from the transmitter; and an alarm electrically connected to the receiver; wherein the pressure sensor assembly is configured to detect a change inside the compartment from the non-surrounding environmental state to the surrounding environment and then send the signal to the receiving unit activating the alarm.

2. The theft-proof packaging system of claim 1, including a passive RFID tag located within the compartment, the passive RFID tag configured to be detected when it passes through a walk-through scanner and activating a second alarm associated with the walk-through scanner.

3. The theft-proof packaging system of claim 1, wherein the compartment is a clear plastic compartment showing the product encapsulated therein.

4. The theft-proof packaging system of claim 1, wherein the power source is a battery.

14. The theft-proof packaging system of claim 1, wherein the signal is a wireless signal.
US Patent #9,227,764
1. A theft-proof packaging system, comprising: a product package including a compartment configured to encapsulate a product, wherein the compartment is pneumatically pressurized above a surrounding environment, and wherein the compartment is a clear plastic compartment showing the product encapsulated therein; a pressure sensor assembly located within the compartment, the pressure sensor assembly comprising: a pressure sensor; a power source electrically connected to the pressure sensor wherein the power source is a battery; and a transmitter electrically connected to the power source, wherein the transmitter is configured to send a signal; a receiving unit located outside the compartment of the product package and disposed remote from the product package, the receiving unit comprising: a receiver configured to receive the signal from the transmitter; an alarm electrically coupled to the receiver; wherein the pressure sensor assembly is configured to detect a change in pressure inside the compartment and then send the signal to the receiving unit activating the alarm; and a passive RFID tag located within the compartment, the passive RFID tag configured to be detected when it passes through a walk-through scanner and activating a second alarm associated with the walk-through scanner.
5. The theft-proof packaging system of claim 1, wherein the alarm comprises a light and/or a speaker configured to produce an audible sound.
2. The system of claim 1, wherein the alarm comprises a light.

3. The system of claim 1, wherein the alarm comprises a speaker configured to produce an audible sound.
6. The theft-proof packaging system of claim 1, wherein the alarm sends an alarm signal to an operator, the alarm signal comprising a text message, an email, a phone message, and/or a paging message.
4. The system of claim 1, wherein the alarm sends an alarm signal to an operator, the alarm signal comprising a text message, an email, a phone message, or a paging message.
7. The theft-proof packaging system of claim 1, including an air pressure valve disposed within a surface of the compartment.
5. The system of claim 1, including an air pressure valve disposed within a surface of the compartment.
8. The theft-proof packaging system of claim 1, wherein the switch comprises a pressure sensing bias, the bias configured to be overcome by the surrounding environment in the compartment and configured to not be overcome by the non-surrounding environmental state in the compartment.
6. The system of claim 1, wherein the pressure sensor comprises a pressure sensing bias, the bias configured to be overcome by the pneumatic pressure in the compartment and configured to not be overcome by a pressure of the surrounding environment.
9. The theft-proof packaging system of claim 1, wherein a portion of the switch is in fluid communication with the inside of the compartment and an opposite portion of the switch is in fluid communication with the surrounding environment.
7. The system of claim 1, wherein a portion of the pressure sensor assembly is in fluid communication with the inside of the compartment and an opposite portion of the pressure sensor assembly is in fluid communication with the surrounding environment.

8. The system of claim 1, wherein the pressure sensor comprises a switch, where the switch is open in the presence of the pneumatic pressure inside the compartment and the switch is closed when the pneumatic pressure inside the compartment is released.
15. A theft-proof packaging system, comprising: a product package including a compartment configured to encapsulate a product, wherein the compartment is in a non-surrounding environmental state, the non-surrounding environmental state being either pneumatically pressurized above a surrounding environment or pneumatically vacuumized below the surrounding environment; a pressure sensor assembly, comprising: a pressure sensor located at least partially inside the compartment; a power source, wherein the power source is a battery; and a transmitter electrically connectable to the power source by the pressure sensor, wherein the transmitter is configured to send a wireless signal; wherein the pressure sensor comprises a switch, the switch configured to disconnect and connect the power source to the transmitter, wherein the switch is configured to disconnect the power source from the transmitter in the presence of the non-surrounding environmental state inside the compartment and the switch is configured to connect the power source to the transmitter when the compartment equalizes to the surrounding environment; a receiving unit located outside the compartment of the product package and disposed remote from the product package, the receiving unit comprising: a receiver configured to receive the wireless signal from the transmitter; and an alarm electrically connected to the receiver; wherein the pressure sensor assembly is configured to detect a change inside the compartment from the non-surrounding environmental state to the surrounding environment and then send the wireless signal to the receiving unit activating the alarm; and a passive RFID tag located within the compartment, the passive RFID tag configured to be detected when it passes through a walk-through scanner and activating a second alarm associated with the walk-through scanner.
9. A theft-proof packaging system, comprising: a product package including a clear plastic compartment configured to encapsulate and show a product therein, wherein the compartment is pneumatically pressurized above a surrounding environment; a pressure sensor assembly in pneumatic communication with the compartment, the pressure sensor assembly comprising: a pressure sensor, wherein the pressure sensor comprises a switch, where the switch is in one state in the presence of the pneumatic pressure inside the compartment and the switch is in a second state when the pneumatic pressure inside the compartment is released; a battery electrically connected to the pressure sensor; and a transmitter electrically connected to the power source, wherein the transmitter is configured to send a signal; a receiving unit located outside the compartment of the product package and disposed remote from the product package, the receiving unit comprising: a receiver configured to receive the signal from the transmitter; an alarm electrically coupled to the receiver; a passive RFID tag in pneumatic communication with the compartment; wherein the pressure sensor assembly is configured to detect a change in pressure inside the compartment and then send the signal to the receiving unit activating the alarm; and wherein the passive RFID tag is configured to be detected when it passes through a walk-through scanner thereby activating a second alarm, the second alarm associated with the walk-through scanner.
16. A theft-proof packaging system, comprising: a product package including a compartment configured to encapsulate a product, wherein the compartment is in a non-surrounding environmental state, the non-surrounding environmental state being either pneumatically pressurized above a surrounding environment or pneumatically vacuumized below the surrounding environment, and wherein the compartment is a clear plastic compartment showing the product encapsulated therein; a pressure sensor assembly, comprising: a pressure sensor located at least partially inside the compartment; a power source, wherein the power source is a battery; and a transmitter electrically connectable to the power source by the pressure sensor, wherein the transmitter is configured to send a wireless signal; wherein the pressure sensor comprises a switch, the switch configured to disconnect and connect the power source to the transmitter, wherein the switch is configured to disconnect the power source from the transmitter in the presence of the non-surrounding environmental state inside the compartment and the switch is configured to connect the power source to the transmitter when the compartment equalizes to the surrounding environment; a receiving unit located outside the compartment of the product package and disposed remote from the product package, the receiving unit comprising: a receiver configured to receive the wireless signal from the transmitter; and an alarm electrically connected to the receiver; wherein the pressure sensor assembly is configured to detect a change inside the compartment from the non-surrounding environmental state to the surrounding environment and then send the wireless signal to the receiving unit activating the alarm; and a passive RFID tag located within the compartment, the passive RFID tag configured to be detected when it passes through a walk-through scanner and activating a second alarm associated with the walk-through scanner.
10. A theft-proof packaging system, comprising: a product package including a clear plastic compartment configured to show and encapsulate a product therein, wherein the compartment is pneumatically pressurized above a surrounding environment; a pressure sensor assembly in pneumatic communication with the compartment, the pressure sensor assembly comprising: a pressure sensor, wherein the pressure sensor comprises a switch, where the switch is open in the presence of the pneumatic pressure inside the compartment and the switch is closed when the pneumatic pressure inside the compartment is released; a battery electrically connected to the pressure sensor; and a transmitter electrically connected to the power source, wherein the transmitter is configured to send a signal; a receiving unit located outside the compartment of the product package and disposed remote from the product package, the receiving unit comprising: a receiver configured to receive the signal from the transmitter; an alarm electrically coupled to the receiver; a passive RFID tag in pneumatic communication with the compartment; wherein the pressure sensor assembly is configured to detect a change in pressure inside the compartment and then send the signal to the receiving unit activating the alarm; and wherein the passive RFID tag is configured to be detected when it passes through a walk-through scanner thereby activating a second alarm associated with the walk-through scanner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687